Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 1 of 9 PageID #: 2330




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 COY DANIELS,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00018-JMS-MJD
                                                       )
 WARDEN,                                               )
                                                       )
                               Respondent.             )

            Order Denying 28 U.S.C. § 2254 Petition for a Writ of Habeas Corpus

        Petitioner Coy Daniels is in state custody following a conviction for his role in a 2007

 robbery and murder in Indianapolis. Mr. Daniels filed this petition for a writ of habeas corpus

 alleging that the prosecutor committed misconduct during closing argument, the evidence against

 him was insufficient, and his trial counsel was ineffective.

                                             I. Background

        The Indiana Court of Appeals summarized the evidence against Mr. Daniels:

        On November 17, 2007, James Compton met with Daniels, Sam Fancher, Lawaine
        Smith, and Larry Neal. They were driving a dark blue Dodge Magnum, which Paul
        Jordan had rented and loaned to Daniels. Compton had previously seen Daniels and
        Jordan in the same vehicle. Daniels told Compton that he "had a lick," which means
        that he had a robbery or burglary he wanted to carry out. Daniels asked Compton if
        he had any guns. During the conversation, Compton saw that Daniels had three 0.40
        caliber Glocks and a "mini AKA" in the car. Compton heard Lawaine talking to his
        father, Lanthern Smith, on the cell phone about the robbery and heard that Lanthern
        was supposed to open the door of the place to be robbed for them. Lawaine asked
        Lanthern if they had "any guns on them," and Lanthern responded that they did not.

        Curtis Williams also saw Daniels, Neal, Fancher, and Lawaine in a dark-colored
        Magnum. Daniels was wearing a leather coat with fur around the collar and had a
        0.40 caliber gun. Williams heard them say that they were waiting on Compton and
        saw Compton get in the Magnum.

        On the same day, Melvin Fitzgerald had agreed to host a dice game at his residence
        on West 10th Street in Indianapolis. Approximately nine men participated in the
        dice game, including Arnold Fitzgerald, Lanthern, and Terrance Williams. Arnold

                                                  1
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 2 of 9 PageID #: 2331




        was Melvin's nephew and had lost his right eye. Melvin did not allow the
        participants to have weapons, and he patted everyone down. The dice game
        involved about $1,000 total. During the game, Melvin saw Lanthern talking on his
        cell phone. Shortly thereafter, Lanthern told Melvin that he needed to talk to him,
        and they went into Melvin's bedroom. Melvin heard a knock on the door and told
        Lanthern to answer the door. Melvin heard "a big commotion" and shooting, and
        everyone "scattered." Participants in the dice game tried to hide or escape the
        residence.

        Williams was playing dice with the other men when he heard a knock on the door.
        Lanthern answered the door, and Williams saw a man wearing a jacket with fur on
        it come into the house. The man was holding a gun, and Williams heard someone
        say, "freeze." Williams heard gun shots and was shot in the right hand. Everyone
        started running, and Williams, his brother, and Arnold ran toward the basement.
        Williams and his brother went into the basement, while Arnold tried to run out the
        back door. Williams later saw Arnold on the floor near the back door, and Arnold
        was not moving. Arnold died of a gunshot wound to his back that damaged his
        heart. A 0.40 caliber bullet was removed from his chest. Williams later identified
        Neal in a photo array as a person involved in the shooting.

        Melvin's neighbor heard shots fired, called 911, saw a "black Magnum" sitting on
        10th Street, and saw the vehicle drive away.

        Later that day, Compton heard Lawaine, Fancher, and Daniels arguing about who
        shot first. Fancher was making fun of Daniels for shooting into the basement. They
        also discussed the money they had taken.

        The next day, Williams was at Fancher's residence with several other people.
        Fancher said, "guess what this motherf***er had us do?" Pointing at Lawaine,
        Fancher said that Lawaine had them "run in the house with about 12 motherf***ers
        in there." Fancher then said that Compton ran back to the car before they walked
        into the house. Fancher said that a "one-eyed dude kept on moving." They said that
        Daniels was following men toward the basement, and Daniels said that he fired
        shots through the basement door. Daniels complained that he could not hear out of
        one of his ears due to the shooting. The men argued about which one of them shot
        first. They also said that they had picked up money off the floor at Melvin's house.

 Daniels v. State, 2010 WL 3722642, at *1−2 (Ind. Ct. App. Sept. 24, 2010) ("Daniels I").

        Mr. Daniels's first jury trial resulted in a mistrial, but at his second trial he was convicted

 of murder, felony murder, robbery, and battery. Id. at *2. On direct appeal, Mr. Daniels argued

 that the prosecutor committed misconduct during closing argument. The court of appeals held that

 Mr. Daniels waived the claim by not moving for a mistrial as Indiana law requires. Id. at *3.


                                                  2
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 3 of 9 PageID #: 2332




 Accordingly, the court of appeals reviewed Mr. Daniels's claim only for "fundamental error." Id.

 It found none. Id. The court of appeals affirmed, and the Indiana Supreme Court denied leave to

 transfer. Dkt. 9-2 at 4.

         Mr. Daniels filed a pro se state post-conviction petition, which he amended both before

 and after the appointment of counsel. The amended petition alleged ineffective assistance of trial

 and appellate counsel. Dkt. 10-8 at 86−91; dkt. 10-10 at 19−21. Following a hearing, the trial court

 denied post-conviction relief. Dkt. 10-13 at 68−79. The Indiana Court of Appeals affirmed,

 Daniels v. State, 2017 WL 4782770 (Ind. Ct. App. Oct. 24, 2017) ("Daniels II"), and the Indiana

 Supreme Court denied leave to transfer, dkt. 9-8 at 7.

         Mr. Daniels filed this 28 U.S.C. § 2254 petition alleging that

         (1)     the prosecutor committed misconduct at closing argument;

         (2)     he was convicted based on insufficient evidence; and

         (3)     trial counsel was ineffective for

                 (a)        failing to investigate and present available evidence;

                 (b)        failing to request special verdict forms for accomplice or principal liability;
                            failing to object to the merger of murder and felony murder;

                 (c)        failing to argue that "Detective Barner, in obtaining an arrest warrant,
                            omitted numerous facts pointing to Daniels's innocence";

                 (d)        providing an opening statement that "primed the jury to hear a different
                            version of the incident in reasons why states witnesses would lie";

                 (e)        failing to object to allegedly perjured testimony;

                 (f)        failing to object based on failure to lay a foundation for conspiracy
                            evidence;

                 (g)        failing to move for a mistrial based on the prosecutor's closing argument;

                 (h)        allegedly conceding Mr. Daniels's guilt at closing argument; and




                                                      3
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 4 of 9 PageID #: 2333




                  (i)    failing to object when the trial judge elected to sentence him on the murder
                         conviction instead of the felony murder conviction.

 Dkt. 2 at 3−6.

                                          II. Applicable Law

         A federal court may grant habeas relief to a person in custody pursuant to the judgment of

 a state court only if the petitioner demonstrates that he is in custody "in violation of the Constitution

 or laws . . . of the United States." 28 U.S.C. § 2254(a). Where a state court has adjudicated the

 merits of a petitioner's claim, a federal court cannot grant habeas relief unless the state court's

 adjudication

         (1) resulted in a decision that was contrary to, or involved an unreasonable
         application of, clearly established Federal law, as determined by the Supreme
         Court of the United States; or

         (2) resulted in a decision that was based on an unreasonable determination of the
         facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d). "A state court's determination that a claim lacks merit precludes federal

 habeas relief so long as fairminded jurists could disagree on the correctness of the state court's

 decision." Harrington v. Richter, 562 U.S. 86, 101 (2011). "If this standard is difficult to meet,

 that is because it was meant to be." Id. at 102.

         "The decision federal courts look to is the last reasoned state-court decision to decide the

 merits of the case." Dassey v. Dittmann, 877 F.3d 297, 302 (7th Cir. 2017) (en banc). If the last

 reasoned state court decision did not adjudicate the merits of a claim, or if the plaintiff can

 overcome § 2254(d)'s bar, federal habeas review of that claim is de novo. Thomas v. Clements,

 789 F.3d 760, 766−68 (7th Cir. 2015).

         Section 2254(d) is not the only obstacle to habeas relief. A petitioner may procedurally

 default his claim by failing to fairly present it "throughout at least one complete round of state-

 court review, whether on direct appeal of his conviction or in post-conviction proceedings."

                                                    4
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 5 of 9 PageID #: 2334




 Richardson v. Lemke, 745 F.3d 258, 268 (7th Cir. 2014). Or a claim may be procedurally defaulted

 if the most recent reasoned state court decision to address the claim rejects it based on "'a state law

 ground that is both independent of the federal question and adequate to support the judgment.'" Id.

 (quoting Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir. 2010)).

                                            III. Discussion

        A. Mr. Daniels's Ineffective Assistance and Prosecutorial Misconduct Claims Are
           Procedurally Defaulted.

            1. Ineffective Assistance of Trial Counsel

        The Indiana Court of Appeals, which was the last court to issue a reasoned decision on

 Mr. Daniels's ineffective assistance of counsel claim, rejected the claim as waived because

 Mr. Daniels "failed to present cogent argument on this issue in his opening brief" and instead

 attempted to incorporate trial court documents as the basis for his claim. Daniels II, 2017 WL

 4782770, at *5. Appellate waiver is an independent and adequate state law ground. Richardson,

 745 F.3d at 270–71. And Indiana courts regularly deem issues waived when appellants fail to brief

 them and instead attempt to incorporate trial court pleadings. See, e.g., Crittenden v. State, 2015

 WL 3965812, at *14 (Ind. Ct. App. June 30, 2015); Medley v. Lemmon, 994 N.E.2d 1177, 1185 n.6

 (Ind. Ct. App. 2013); Bigler v. State, 732 N.E.2d 191, 196 (Ind. Ct. App. 2000); Pluard v. Patients

 Compensation Fund, 705 N.E.2d 1035, 1038 (Ind. Ct. App. 1999).

        Mr. Daniels argues that the Indiana Court of Appeals did not in fact decide his claim based

 on waiver because the court also addressed the merits of his claim. Dkt. 22 at 2 ("Here the Indiana

 Court of Appeals did expressly reference . . . the procedural bar at issue. However, the court did

 not explicitly apply this procedural bar. Rather, it proceeded with the merits of the issues."). But a

 state court's alternative holding on the merits does not nullify a procedural default. Moore v.

 Bryant, 295 F.3d 771, 775 (7th Cir. 2002); Bivens v. Rednour, 428 F. App'x 638, 642 (7th Cir.


                                                   5
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 6 of 9 PageID #: 2335




 2011). And the Indiana Court of Appeals expressly applied the waiver rule before addressing the

 merits of Mr. Daniels's claim in an alternative holding:

        Attempts to incorporate by reference arguments presented in trial court documents
        or during a trial court hearing do not comply with the Appellate Rules. Daniels
        failed to present cogent argument on this issue in his opening brief, resulting in
        waiver. Waiver notwithstanding, Daniels' arguments, which we decipher as best we
        can from his appellate briefs, present no grounds for reversal.

 Daniels II, 2017 WL 4782770, at *5 (citation omitted).

        Mr. Daniels's ineffective assistance of trial counsel claim is thus procedurally defaulted.

 A petitioner can overcome procedural default by showing either "cause and prejudice" to excuse

 the default or "that the court's failure to consider the defaulted claim would result in a fundamental

 miscarriage of justice." McDowell v. Lemke, 737 F.3d 476, 483 (7th Cir. 2013). But Mr. Daniels

 asserts neither, and neither is apparent from the record. His ineffective assistance of trial counsel

 claim is therefore denied.

            2. Prosecutorial Misconduct

        The Indiana Court of Appeals, which was the last court to issue a reasoned decision on

 Mr. Daniels's prosecutorial misconduct claim, rejected the claim as waived because Mr. Daniels

 failed to move for a mistrial based on the alleged misconduct. Daniels I, 2010 WL 3722642, at *3.

 Mr. Daniels does not dispute that this claim is procedurally defaulted. Instead, he alleges that trial

 counsel's ineffectiveness excuses the default. Dkt. 22 at 2.

        But, as discussed in Section III.A.1 above, Mr. Daniels's ineffective assistance of trial

 counsel claim is itself defaulted. It thus cannot serve as cause to excuse Mr. Daniels's default of

 another claim. Edwards v. Carpenter, 529 U.S. 446, 453 (2000). Mr. Daniels's defaulted

 prosecutorial misconduct claim is therefore denied.




                                                   6
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 7 of 9 PageID #: 2336




        B. The Indiana Court of Appeals Reasonably Concluded that the Prosecution
           Presented Sufficient Evidence to Convict Mr. Daniels.

        Mr. Daniels's only non-defaulted claim is that he was convicted based on insufficient

 evidence. "[E]vidence is sufficient to support a conviction if, 'after viewing the evidence in the

 light most favorable to the prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt. '" Coleman v. Johnson, 566 U.S. 650, 654 (2012)

 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Where, as here, a petitioner's Jackson

 claim was adjudicated in state court, "a federal court may only overturn the [state] court's finding

 of sufficient evidence if it was objectively unreasonable." Saxon v. Lashbrook, 873 F.3d 982, 988

 (7th Cir. 2017).

        On direct appeal, the Indiana Court of Appeals held that the prosecution presented

 sufficient evidence to convict Mr. Daniels. That holding was reasonable. James Compton testified

 that on the day of the robbery and murder, Mr. Daniels and his confederates asked Mr. Compton

 if he had any guns because Mr. Daniels "had a lick." Daniels I, 2010 WL 3722642, at *1, *4.

 Mr. Daniels was in a dark blue Dodge Magnum, and there were four guns visible in the car.

 Id. at *1. Carlos Williams also saw Mr. Daniels in a dark-colored Magnum shortly before the

 crimes. Id. The neighbor who called 911 after the shootings saw a black Magnum drive away from

 the scene. Id. at *2. And both Mr. Compton and Mr. Williams testified that Mr. Daniels discussed

 the robbery and shootings within a day after they occurred. Id.

        Mr. Daniels correctly notes that this evidence is mostly circumstantial, but that does not

 make it insufficient. United States v. Davis, 859 F.3d 429, 434 (7th Cir. 2017) (noting "well

 established" rule "that a jury's verdict may rest solely upon circumstantial evidence"). Because the

 Indiana Court of Appeals reasonably rejected this claim, habeas relief is denied.




                                                  7
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 8 of 9 PageID #: 2337




                                   IV. Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, the prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District Courts

 requires the district court to "issue or deny a certificate of appealability when it enters a final order

 adverse to the applicant." "A certificate of appealability may issue . . . only if the applicant has

 made a substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

         Where, as here, a petitioner's claim is resolved on procedural grounds, a certificate of

 appealability should issue only if reasonable jurists could disagree about the merits of the

 underlying constitutional claim and about whether the procedural ruling was correct. Flores-

 Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484

 (2000)).

         Because reasonable jurists would all agree that Mr. Daniels's claims are procedurally

 defaulted, barred by 28 U.S.C. § 2254(d), or otherwise without merit, no certificate of appealability

 shall issue.

                                             V. Conclusion

         Mr. Daniels's habeas corpus petition is denied, and no certificate of appealability shall

 issue. Final judgment in accordance with this decision shall issue.

         IT IS SO ORDERED.




                Date: 6/2/2020




                                                    8
Case 2:19-cv-00018-JMS-MJD Document 23 Filed 06/02/20 Page 9 of 9 PageID #: 2338




 Distribution:

 COY DANIELS
 196777
 WABASH VALLEY – CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Jesse R. Drum
 INDIANA ATTORNEY GENERAL
 jesse.drum@atg.in.gov




                                       9
